On First Hearing.
Per Curiam.
This is a suit for an accounting and settlement between parties who are sureties on a bond given by one Bertelson to indemnify the surety on his bond as a sub-contractor for a portion of the construction work on the Columbia & Northern Railway in the State of Washington. Bertelson commenced the performance of his contract, but defaulted therein, and the parties to this suit undertook to complete it. In doing so they met with considerable loss, and the object of this suit is to settle and adjust th'eir liabilities as among themselves.
The questions involved are entirely of fact. The evidence is conflicting and irreconcilable, and no useful purpose can be served by a reference thereto in an opinion. It is sufficient to say that, after a careful and thorough examination of the testimony we concur in the conclusions of the trial court, and its decree will be affirmed.